DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15029498 filed 04/14/2016.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments/Amendments
4.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, but are moot in light of the new grounds of rejection entered below. 

Allowable Subject Matter
5.	Claims 1 – 14, 20, and 22 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 15, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (US 20160149680 A1).

Regarding claim 15, Kang discloses subject matter relating to reference signal construction for 3D beamforming. Specifically, Kang discloses a method of wireless communication, comprising: 
receiving, at a user equipment (UE), first reference signals from a first set of antenna elements of a base station (non-precoded first pilots (e.g. CSI-RS) are sent to UE on first logical antennas (i.e. antenna ports); see paragraph [0242] and Fig. 22; logical antennas are mapped to physical antennas (i.e. antenna elements); see paragraphs [0229], [0231], and Fig. 22);
generating first feedback information associated with the first reference signals (UE sends back feedback regarding first CSI-RS; see paragraphs [0242], [0245], [0247 - 0252] and Fig. 22 n.b. UE receiver feedback);
transmitting the first feedback information to the base station (UE sends back feedback regarding first CSI-RS; see paragraphs [0242], [0245], [0247 - 0252] and Fig. 22 n.b. UE receiver feedback);
determining, at the UE, a set of resources allocated to the UE based on the first feedback information, wherein the set of resources allocated to the UE by the base station are associated with the first feedback information (second CSI-RS signals are sent and received (i.e. allocated resources for sending/receiving second CSI-RS signals are determined); see paragraphs [0255 – 0257] and Fig. 22; information controlling the transmission of second CSI-RS signals is determined using first feedback information (i.e. “based on”/associated with first feedback information); see paragraphs [0255 – 0257] and [0247 – 0252]); 
receiving second reference signals at the UE using the allocated set of resources, wherein the second reference signals are transmitted to the UE from the base station based on the configuration of the first precoder (second non-precoded pilots are received by UE using allocated resources; see paragraphs [0255 - 0257], [0247 – 0252] and Fig. 22; number of second reference signals is less than or equal to number of first logical antennas (which is the number of reference signals the first precoder is configured to generate); see paragraphs [0241 - 0246] and Fig. 22);
generating second feedback information associated with the second reference signals (UE sends feedback addressing second non-precoded pilots; see paragraphs [0252] and [0256 – 0257] and Fig. 22); and 
and transmitting the second feedback information to the base station (UE sends feedback addressing second non-precoded pilots; see paragraphs [0252] and [0256 – 0257] and Fig. 22).

	
Regarding claim 19, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
wherein the method includes receiving control information at the UE from the base station, wherein the control information identifies the allocated set of resources (PDCCH identifies resources allocated to the UE; see paragraph [0063]), and wherein the base station allocates the set of resources to the UE based on the first feedback information (second CSI-RS signals are sent and received; see paragraphs [0255 – 0257] and Fig. 22; the Examiner notes that sending signals involves allocating resources; first feedback information is used to determine second signals (i.e. allocation “based on” first feedback information); see paragraphs [0255 – 0257], [0247 – 0252], and [0245])

Regarding claim 21, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
wherein the plurality of antenna elements are arranged in a cross-polarized configuration (antennas (i.e. antenna elements) are cross polarized; see paragraphs [0092 – 0093])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20160149680 A1) in view of Fong (US 20130039203 A1).

Regarding claim 16, Kang discloses the subject matter of the parent claim(s), as noted above. Kang further discloses:
- wherein the UE determines the set of resources based on the first feedback information according to a hopping pattern (second CSI-RS signals are sent and received (i.e. allocated resources for sending/receiving second CSI-RS signals are determined); see paragraphs [0255 – 0257] and Fig. 22; information controlling the transmission of second CSI-RS signals is determined using first feedback information (i.e. “based on” first feedback information); see paragraphs [0255 – 0257] and [0247 – 0252])
Kang does not explicitly disclose determining resources according to a hopping pattern.

Fong discloses determining resources allocated to signals according to a hopping pattern (CSI-RS is scheduled with hopping pattern; see paragraph [0076])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Kang with Fong by incorporating the CSI-RS hopping behavior for at least the second set of CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]). Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 17, Kang and Fong teach the subject matter of the parent claim(s), as noted above. Kang further discloses:
- wherein the first feedback information indicates a precoding matrix indicator (PMI), a rank indication, or both (UE sends CSI feedback; see paragraph [0242]; CSI feedback includes PMI and RI; see paragraphs [0086] and [0103]), wherein the hopping pattern identifies a particular set of resources corresponding to the PMI during a particular transmit time interval (TTI) and wherein the UE determines the set of resources based at least in part on the PMI included in the first feedback information and the hopping pattern (first feedback information incl. PMI helps determine second signals; see paragraphs [0255 – 0257], [0247 – 0252], and [0245]).
Kang does not explicitly disclose information related to the hopping patterns. 

Fong discloses the hopping pattern identifying a particular set of time/frequency resources used for transmitting signals (see paragraphs [0074 – 0077])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong by using the feedback, including PMI, of Kang, along with the CSI-RS hopping pattern of Fong to help determine a particular set of resources for, for example, sending the second CSI-RS signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]); it would also be obvious to use the PMI, as this would help determine which resources are clearest of interference. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 18, Kang and Fong disclose the subject matter of the parent claim(s), as noted above. Kang does not explicitly disclose the limitations of claim 18; however Fong discloses:
- wherein the particular TTI is associated with transmission of the second reference signals from the base station to the UE (multiple CSI-RS are sent in the same TTI; see paragraph [0075]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kang and Fong with Fong by specifying that the particular TTI determined by the hopping pattern and PMI of the parent claim is used for the second reference signals. One of ordinary skill in the art would have found it obvious to do so, as CSI-RS hopping is well known in the art, and reduces collisions (see Fong paragraphs [0063] and [0076]); it would also be obvious to use the PMI from the first feedback to determine which resources to use to send the second reference signals, this is the point of Kang. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Lee (US 20140098689 A1) – MIMO transmission
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464